DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-8, and 10-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for glass flakes coated with silver as the particles, does not reasonably provide enablement for the more broadly claimed metal-coated inorganic oxide particles being able to provide the claimed visibility evaluation value.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claims 1-14, it is believed that undue experimentation would be required because:
(a) The quantity of experimentation necessary is great since claims 1-14 read on any type and amount of metal-coated inorganic oxide particles in a photocurable resin providing the claimed Visibility Evaluation Value, while the specification discloses specific silver coated glass flakes in a specific photocurable resin providing the claimed Visibility Evaluation Value.
(b) There is no direction or guidance presented for arriving at films with the claimed property for any other of the more broadly claimed materials.
(c) There is an absence of working examples concerning how to make films with the claimed Visible Evaluation Property for particles other than silver coated glass flake particles.
In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 1-14.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al. (WO 2016/201009 A1).. 
Regarding claims 1, 3, 4, 7, 8 and 12-14, Matsuo (Paragraph 1) teaches a sheet-like transparent laminated body used to improve visibility. The sheet-like transparent body can comprise a transparent light scattering layer and a base material layer (Paragraph 31). The sheet-shaped transparent device can be used as part of a display device (Paragraph 99 and Figure 8). The transparent light scattering layer can comprise flakes of glass or mica (inorganic oxide) coated with a metal (Paragraph 57) and resins that can be photocured, such as by UV (Paragraphs 45-47). The flakes can have an average primary particle diameter of preferably 0.5 to 30 microns (Paragraph 61). This range fully encompasses the claimed range. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The metals of the coating on the flakes (Paragraphs 57 and 60) can be silver or many of the metals as presently claimed. The flakes can be present at 0.0001 to 5.0 % by mass with respect to the resin (Paragraph 63). The thickness of the transparent light scattering layer is preferably from 1 micron to 10 mm (Paragraph 44). The base material layer (substrate) can be formed from many of the claimed materials of claim 12 (Paragraph 74 and Examples). The film can have a haze as claimed (Paragraph 39).
While Matsuo does not test the film in the manner claimed in claims 1, 3 and 4, given that the teachings of Matsuo encompass materials of the substrate and photocurable resin layer can be the same as in the instant application and encompasses the same amount of particles and same thickness of the photocurable layer, the teaching of Matsuo would encompass films having the claimed properties when so tested.
Regarding claim 2, based on the aspect ratio of the flake particles (Paragraph 61), the teachings of Matsuo encompass particles with a flattening ratio as claimed.
Regarding claim 10, the film can have a light transmittance as claimed (Paragraph 39). 
Regarding claim 11, Matsuo teaches example films with a pencil hardness of more than HB, such as 3H.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al. (WO 2016/201009 A1) as applied to claim 1 above, and further in view of Anselmann et al. (US 7,226,503).
Regarding claim 6, as set forth above, Matsuo teaches a film that encompasses the limitations of claim 1 and contains metal-coated inorganic particles. The particles should have a particular specular reflectance (Paragraph 56).
Matsuo does not teach the thickness of the metal coating, which would result in the metal content. 
Anselmann (Abstract) teaches glass flake effect pigments that can be used in coatings. The glass particles can be coated with one or more layers of metal (Column 2, lines 63-67). The coating thickness can be adapted to a particular application (Column 3, lines 56-59). Thus, the coating thickness and the resulting metal content would be a matter of routine experimentation to arrive at a particle for a particular use.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the coating thickness of the metal layer of the particles of Matsuo as a matter of routine experimentation to meet the desired application such as adjusting for specular reflectance. 
Response to Arguments
Applicant's arguments filed 08/20/21 have been fully considered but they are not persuasive. 
Applicant amended claim 1 to recite a “photocured” resin instead of “photocurable” resin and an average particles size of “3 to 6” µm instead of “1 to 10” µm. Applicant also added limitations from claims 5, 7, and 9 into claim 1.
With respect to 35 USC 112(a) rejection of record, Applicant argues that the test for enablement is whether a person of ordinary skill in the art using common knowledge and the specification would be able to make and use the claimed invention without undue experimentation and cited MPEP 2164.01. Applicant also argues that claim 1 has been amended to recite the type of metal-coated inorganic oxide fine particles and the amount thereof and points to specification which discloses more specific examples of fine particles.
However, the rejection of record is not enablement, but rather scope of enablement. As set forth in MPEP 2164.08, “[t]he focus of the examination inquiry is whether everything within the scope of the claim is enabled” and “[w]hen a range is claimed, there must be reasonable enablement of the scope of the range”. In the instant case, everything within the scope of the present claims is not enabled for a film comprising glass flakes coated with silver as the particles while the present claims only broadly recite metal-coated inorganic oxide particles. While the claims now recite more specific metals, the claims still broadly recite any type of inorganic oxide fine particles. It is suggested that claim 1 recites glass flakes.
Applicant argues that including metal-coated inorganic oxide fine particles having an average particle size in the claimed range of 3 to 6 µm achieves unexpected advantages and 
However, the data is not persuasive given that the data is not commensurate in scope with the scope of the present claims. Specifically, the data uses two specific types of photocured resin in specific amounts while the present claim broadly recites any type of photocured resin in any amount. The data uses one specific type of metal-coated inorganic oxide fine particle (glass flake silver particles having silver content of 40% and particle size of 5 µm) in specific amounts while the present claim broadly recites several types of metal-coated inorganic oxide fine particles having any amount of metal. There is also no data at the upper or lower end points of each of the claimed average particle size and amount. As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed range.
Further, the data is not persuasive given that there is no proper side-by-side comparison between the inventive example and comparative example. Given that applicant is attempting to establish criticality of the claimed particle size, there is no proper side-by-side comparison between the Example 4 and Comparative Example A given that different types of metal-coated inorganic oxide fine particles are used. For example, particles used in Example 4 has a silver content of 40 wt% while particles used in Comparative Example A has a silver content of 35 
Applicant argues that the conclusory statements in the Office Action regarding inherency fail to meet the 'high standard in order to rely on inherency to establish the existence of a claim limitation in the prior art in an obviousness analysis' and the prior art must explicitly disclose the combination of elements that the Office proposes in the Office Action.
However, it is well-settled that inherency cannot be established by mere probabilities or possibilities. In re Robertson, 169 F.3d 743, 745 (Fed. Cir. 1999). But “[w]here ... the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.” In re Best, 562 F.2d 1252, 1255 (CCPA 1977). Accord In re Spada, 911 F.2d 705, 708 (Fed. Cir. 1990) (“[W]e conclude that the Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes. . .”). “Whether the rejection is based on ‘inherency’ under 35 U.S.C. § 102, on ‘prima facie obviousness’ under 35 U.S.C. § 103, jointly or alternatively,[] the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.” Best, 562 F.2d at 1255 (footnote omitted).
In the instant case, the basis for inherency is not based on “the mere fact that a certain thing may result from a given set of circumstances” but rather, based on the fact that the prior art references explicitly meet all the claimed components. It is the examiner’s position that a sound basis has been set forth for believing that the product of the prior art is the same as that claimed. The Office realizes that the claimed properties are not positively stated by the references. 
Applicant argues that the prior art must explicitly disclose the combination of elements that the Office proposes in the Office Action and the disclosures in Matsuo are very broad.
However, the fact remains that the average particle size disclosed by Matsuo of 0.5 to 30 µm overlaps that presently claimed. The evidence provided by Applicant has not properly demonstrated the criticality of the claimed average particle size. Therefore, the rejection is maintained.
Applicant argues that in Examples 1-11, Matsuo includes particles having a diameter of 1, 7, 9, 10, 12, 15, and 100 µm, none of which are in the claimed range of 3 to 6 µm. Thus, the only guidance outside of the extremely broad particle size ranges in Matsuo fail to provide reasonable guidance as to how to modify the disclosed ranges of the average primary particle 
However, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.”  In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967). A fair reading of the reference as a whole explicitly discloses an average particle size that overlaps that presently claimed. The data is unpersuasive for the reasons set forth above. Further, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Given that Matsuo teaches film comprising materials and identical to those presently claimed, including the average primary particle diameter of the metal-coated inorganic oxide fine particles, the film would necessarily inherently have the same properties.
Applicant argues that Anselmann also fails to disclose sufficient guidance to achieve excellent selective visibility of the laser pointer light while simultaneously achieving high transmittance, low haze and white turbidity, high luminance ratio and good coatability.
However, note that while Anselmann does not disclose all the features of the present claimed invention, Anselmann is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely metal content as 
Applicant argues that there is no evidence on the record establishing that visibility improving film for a display panel that has a visibility evaluation value relative to a reference film as represented by Formula 1 of 4 or more was known.
However, the claimed properties do not have to be known in order for the prior art rejection to be proper. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Given that Matsuo teaches film, including photocured resin layer and metal-coated inorganic oxide fine particles, identical to those presently claimed, it is clear that the adhesive film intrinsically has the same properties including visibility value as presently claimed. Additionally, all the claims except for claim 6 are rejected over a single reference, i.e. Matsuo, and therefore, it is Matsuo alone which would result in the claimed properties. 
Applicant argues that the record is devoid of evidence supporting a finding of inherency meeting the "high standard" required by the Federal Circuit for establishing a prima facie case of obviousness on an inherency theory.
However, rejection of record has set forth evidence, namely, given that the teachings of Matsuo encompass materials of the substrate and photocurable resin layer can be the same as in the instant application and encompasses the same amount of particles and same thickness of the photocurable layer, the teaching of Matsuo would encompass films having the claimed properties when so tested.
Applicant argues that the claimed invention as a whole includes the advantages that flow from the combination of features claimed in amended claim 1 and the properties disclosed would have been unexpected and thus non-obvious over Matsuo, alone or in combination with Anselmann.
However, the fact remains Matsuo alone or in combination with Anselmann teaches film as presently claimed and therefore would be expected to have all the same properties as presently claimed, absent evidence to the contrary. While Applicants point to data, it is unpersuasive for the reasons set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787